Case 2:19-cv-00235-RRM-AYS Document 18 Filed 05/09/19 Page 1 of 1 PageID #: 91


                                           APPENDIX F

                         DISCOVERY PLAN WORKSHEET
                                 Tier I Pre-Settlement Discovery

Deadline for completion of Rule 26(a) initial disclosures             5/28/2019
                                                                      ________
and HIPAA-complaint records authorizations:

Completion date for Phase I Discovery
as agreed upon by the parties:                                        6/12/2019
                                                                      ________
(Reciprocal and agreed upon document production,
generally not including depositions, unless otherwise agreed.
No more than 30 days after Initial Conference)

Status conference TBD by the court:                                   6/27/2019
                                                                      ________
(Generally 15 days post Tier I Discovery)

                              Tier II Discovery and Motion Practice


Motion to join new parties or amend the pleadings:                    7/12/2019
                                                                      ________
(Presumptively 15 days post status conference)

First requests for production of documents                            7/28/2019
                                                                      ________
and for interrogatories due by:
(Presumptively 15 days post joining/amending )

All fact discovery completed by:                                      11/12/2019
                                                                      ________
(Presumptively 3.5 months post first
requests for documents/interrogatories )

Exchange of expert reports completed by:                              12/12/2019
                                                                      ________
(Presumptively 30 days post fact discovery)

Expert depositions completed by:                                      1/3/2020
                                                                      ________
(Presumptively 30 days post expert reports)

Final date to take first step in dispositive motion practice:         2/12/2020
                                                                      ________
(Parties are directed to consult the District Judge’s
individual rules regarding such motion practice.
Presumptively 30 days post expert depositions)

COMPLETION OF ALL DISCOVERY BY:                                       ________
(Note: Presumptively 9 months after Initial Conference.)

Submission of joint pre-trial order:                                  ________


Final Pre-Trial Conference TBD by the court:                          ________
